Lundberg Stratton, J.,
dissenting.
{¶ 20} I believe that an oral investment contract is a security as that term is defined in R.C. 1707.01(B). Therefore, I respectfully dissent.
{¶ 21} The majority holds that the first sentence of R.C. 1707.01(B) — “ ‘Security’ means any certificate or instrument that represents title to or interest in, or is secured by any lien or charge upon, the capital, assets, profits, property, or credit of any person or of any public or governmental body, subdivision, or agency” — indicates that all securities listed in R.C. 1707.01(B) must be in writing. (Emphasis added.) The language of R.C. 1707.01(B) belies that conclusion. For example, the list includes “shares of stock” and “certificates for shares of stock,” “subscription rights” and “receipts evidencing * * * subscriptions,” and “membership in limited liability companies” and “certificates or written instruments in or under profit-sharing or participation agreements.” The General Assembly’s use of the words “written,” “certificates,” and “instruments” to describe certain securities while not using them to describe others indicates its deliberate inclusion of some securities that are required to be in writing and some that are not. If the opening definition required all items to be in writing, there would be no need to modify certain examples as needing to be written. Specifically, there is no indication that “investment contracts” must be in writing. On the contrary, R.C. 1707.01(B) includes “any investment contract.” (Emphasis added.)
{¶22} The majority’s interpretation of R.C. 1707.01(B) ignores the word “any” as it is used to describe the term “investment contract” therein. In matters of construction “it is the duty of this court to give effect to the words *478used [in a statute], not to delete words used or to insert words not used.” Cleveland Elec. Illum. Co. v. Cleveland (1988), 37 Ohio St.3d 50, 524 N.E.2d 441, paragraph three of the syllabus. The word “any” is defined as “one indifferently out of more than two.” Webster’s Third International Dictionary (1986) 97; see, also, Motor Cargo, Inc. v. Richfield Twp. Bd. of Trustees (1953), 52 O.O. 257, 259, 117 N.E.2d 224 (the word “any” means “every” or “all”). Thus, I believe that the General Assembly’s use of the word “any” to modify the term “investment contract” indicates that the term “investment contract” is not limited to written contracts only, but includes oral contracts as well.
Squire, Sanders & Dempsey, L.L.P., Mark J. Ruehlmann, Gregory A. Ruehl-mann and Pierre H. Bergeron, for respondents.
Yorys, Sater, Seymour & Pease, L.L.P., Glenn V. Whitaker and Phillip J. Smith; and Coolidge, Wall, Womsley & Lombard and Roger J. Makley, for petitioners.
Betty D. Montgomery, Attorney General, David M. Gormley, State Solicitor, Michael R. Gladman and Robert L. Strayer, Assistant Solicitors, as amicus curiae in favor of respondents.
{¶ 23} Finally, I believe that the purpose of the General Assembly also indicates that it intended the term “any investment contract” to include oral investment contracts. The purpose of the Ohio Securities Act is to protect the public from fraudulent investments. In re Columbus Skyline Securities, Inc. (1996), 74 Ohio St.3d 495, 498, 660 N.E.2d 427. To hold that an oral investment transaction is not a security and thus not covered by the Securities Act merely because of its form defeats the purpose of protecting the public. I do not believe that the General Assembly meant to permit scam artists to circumvent the securities law by keeping their offer in oral form only.
{¶ 24} Accordingly, I believe that an oral investment contract is a security within the definition of R.C. 1707.01(B). Therefore, I respectfully dissent.